Citation Nr: 1045664	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.

2.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service January 1969 to August 
1970, to include Vietnam service from July 1969 to August 1970.

The appeal comes before the Board of Veterans' Appeals (Board) 
from January 2008, and April 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

This appeal was previously before the Board in July 2010.  The 
Board remanded the claim so that the Veteran could be scheduled 
for a Travel Board hearing.  The case has been returned to the 
Board for further appellate consideration.

The Veteran appeared and testified at a Travel Board hearing in 
October 2010 before the undersigned Veterans Law Judge.  A 
transcript of the hearing is contained in the record.

Although a claim of service connection for PTSD had been denied 
in a prior decision, as will be explained below, the regulations 
pertaining to stressor verification have been liberalized, thus 
obviating the need for new and material evidence under 38 C.F.R. 
§ 3.156(a).  Moreover, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims of entitlement to service 
connection for PTSD also encompass claims for service connection 
for all psychiatric disabilities afflicting a Veteran based on a 
review of the medical evidence.  Here, the medical evidence 
indicates that the Veteran has been diagnosed with major 
depressive disorder, in addition to his claimed PTSD.  
Accordingly, the issues are as characterized on the title page of 
this decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

During the Veteran's October 5, 2010 hearing before the 
undersigned VLJ, the issues of entitlement to service connection 
for coronary artery disease and diabetic retinopathy, and 
entitlement to a total rating based on individual unemployability 
(TDIU) were raised.  These issues have not been developed and are 
not before the Board.  They are referred to the RO for actions 
deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.

The Veteran alleges that he has PTSD as a result of stressful 
incidents during his service in Vietnam.  The Veteran's DD-214 
indicates he was an Equipment Repair Parts Specialist (76Q20), 
and service personnel records further indicate he was also a 
Pioneer (12A10) in August 1969 and Combat Engineer (12B30) in May 
1970.  He is receipt of the Army Commendation Medal and the 
Vietnam Service Medal.

In October 2006 and January 2008 decisions, the RO denied service 
connection for PTSD on the basis of no verified stressor. 

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for 
posttraumatic stress disorder (PTSD) by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  75 Fed. Reg. 39843 (July 13, 
2010).  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with 
whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

In order to facilitate VA in the processing of PTSD claims under 
the revised regulations, the Veterans' Benefits Administration 
(VBA) published guidelines in Training Letter (TL) 10-05, dated 
July 16, 2010.  It was noted in TL 10-05 that if:

the Veteran's DD-Form 214 verifies service 
in a location that would involve "hostile 
military or terrorist activity" as 
evidenced by such awards as [a] Vietnam 
Service Medal, this evidence would be 
sufficient to schedule the Veteran for a VA 
psychiatric examination.

In this case, as stated above, the Veteran received the Army 
Commendation Medal and the Vietnam Service Medal.  The Veteran 
has described combat stressors which allegedly support his PTSD 
diagnosis in an August 2009 letter.   First, during his first 
week in Vietnam, the Veteran saw his instructor blown apart by a 
grenade due to a short fuse that exploded during simulation.  
Second, he was medivaced to the USS Sanctuary due to injuries to 
his eye and knee after his unit had incoming fire while at Camp 
Eagle.  Third, he stated that while on the ship, he was 
considered "walking wounded" and was assigned to help other who 
could not help themselves, and to unload medivacs coming onto the 
ship.     

Thus, the record reflects claimed stressors that relate to 
hostile military activity and the claim may be considered under 
the revised regulations here.  In an October 2007 letter, R. S., 
L.S.W., stated the Veteran had a diagnosis of PTSD associated 
with flashbacks and intrusive thoughts of these events.  In a 
January 2009 VA progress note, the physician indicated the 
Veteran had PTSD.  Moreover, in an April 2010 VA discharge note, 
the discharge diagnosis was chronic and severe PTSD from combat 
service in Vietnam. 

Although the Veteran has submitted evidence of a diagnosis of 
PTSD by a VA psychiatrist, the revised regulation requires a 
determination of whether the claimed stressors can reasonably 
cause PTSD.  Therefore, a remand is necessary for a VA 
psychological evaluation by a VA or contract psychiatrist or 
psychologist to determine the nature and etiology of any claimed 
psychiatric disorder.  

Additionally, during his October 2010 hearing, the Veteran 
indicated that he has been receiving disability benefits from the 
Social Security Administration (SSA) since 2007 for his diabetes 
mellitus and PTSD.  Those records have not been obtained by VA.  
While SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Masors v. 
Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that 
the RO should obtain and associate with the claims file a copy of 
SSA's determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his PTSD and diabetes mellitus and whose 
records are not found within the claims 
file.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The AMC/RO should obtain from the 
Social Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, the fact should be 
entered in the claims folder.

3.  The Veteran should be scheduled for an 
examination by a VA psychiatrist or 
psychologist.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychiatrist or psychologist for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted following 
the protocol in VA's Disability Worksheet 
for VA Initial PTSD Examination.  Based on 
a review of the record, and examination of 
the Veteran, and considering the identified 
stressors and DD-214, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that he has PTSD 
due to a claimed stressor that is 
related to the Veteran's fear of 
hostile military or terrorist activity.  
For any psychiatric diagnosis other than 
PTSD, opine whether it is at least as 
likely as not due to active service.

The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing any additional 
necessary development, the AMC/RO should 
re-adjudicate the issues of service 
connection for PTSD and an increased 
rating for diabetes.  If the disposition 
of the claims remains unfavorable, the 
AMC/RO should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

